DETAILED ACTION
This action is in response the communications filed on 12/23/2021 in which claims 1, 8 and 15 are amended, and therefore claims 1-5, 8-12, 15-19 and 22-27 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8, 11-12, 15, 18-19 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann ("Towards a sustainable and economic selection of part candidates for Additive Manufacturing") in view of Katz (US 20020138316 A1) in further view of Vahabli ("Application of an RBF Neural Network for FDM Parts’ Surface Roughness Prediction for Enhancing Surface Quality").
In regard to claims 1, 8 and 15, Lindemann teaches: A computer system for evaluating a measure of appropriateness of additive manufacturing (AM) to manufacture a vehicle part of a vehicle, comprising: (Lindemann, Abstract "One of the crucial points for bringingthe technology to new users and new industries is the appropriate selection of feasible part candidates [e.g. a vehicle part of a vehicle]... This paper presents a methodology to help end users to find appropriate part candidates [a measure of appropriateness], which are capable of bringing AM [additive manufacturing (AM)] into their businesses."; Introduction, "Several companies and research projects devote themselves to the usage of this manufacturing process and how it can be used for aircraft components [e.g. a vehicle part of a vehicle].")
… receive a user request for the measure of appropriateness of AM to manufacture the vehicle part of the vehicle during a lifecycle of the vehicle; (Lindemann, p. 935 "This paper presents a methodology to help end users to find [a user request] appropriate part candidates [the measure of appropriateness of AM], which are capable of bringing AM into their businesses."; p. 936 "Depending on the branch a detailed look at the whole lifecycle of a product is worthwhile like in the aerospace industry. [LJM+ 12] A load-adapted and optimized design is the basis for a lightweight design that saves use AM with an economical benefit already today a methodology for the selection of most promising part candidates is very needed and the whole lifecycle of products [the vehicle part of the vehicle during a lifecycle of the vehicle] with respect to the potentials of AM has to be taken into consideration.")
… an AM adaptability assessment, and (Lindemann, "Redesigning a part for AM which might be slightly adapted and used for other products [e.g. adaptability assessment] will be more economical and more beneficial for a company."; "Material change: In this category the part is rated regarding the possibilities to produce the part with the adapted AM material [e.g. adaptability assessment] and meet the required strength/stiffuess of the part.")
a part fabrication assessment of technical capability of utilizing AM to manufacture the vehicle part; (Lindemann, "Compliment of specific geometric conditions for AM: This category aims on making sure that the part candidates can be manufactured with the AM technology [a part fabrication assessment of technical capability of utilizing AM]. As stated out before the use of Design Rules is important to achieve the desired results with the AM technology. Therefore some questions have been derived from the Direct Manufacturing Design Rules developed at the DMRC (compare to [ZAll][ZA13]). Aspects considered are large solid block structures in a part as these structures are hardly to be manufactured because of the risk of residual stresses. If this applies the manufacturability could be achieved by the use of lattice structures.")

Lindemann does not teach, but Katz teaches: a memory configured to store computer- readable program code; and a processor configured to access the memory, and execute the computer-readable program code to cause the computer system to at least: (Katz, [0001] "... the present invention relates to a computer-implemented system, method and process for providing value chain intelligence and the use thereof in an enterprise."; a Value Chain Intelligence (VCI) system is a computer-implemented system, where a processor, non-transitory storage medium and program code are inherent)
import a plurality of datasets from a respective plurality of data sources to (Katz, [0042] "FIG. 3A illustrates examples of internal data sources and respective types of internal data in accordance with the present invention. Internal data 30 preferably are comprised of proprietary data aimed at and/or operated by an enterprise from a plurality of internal data sources [a plurality of datasets], including but not limited to suppliers' databases 42, contracts' databases 44, product quality databases 46, internal parts databases 48, data marts 50, ERP systems 52, SCM systems 54, MRP systems 56, and Customer Relations Management (CRM) systems 58. [e.g. a respective plurality of data sources]"; [0043] "FIG. 3B illustrates examples of external data sources and respective types of external data in accordance with the present invention. External data 32 preferably are comprised of data originating outside an enterprise, which may include historically contingent or other information of general interest to an enterprise, industry and/or market (including competing enterprises)... [e.g. a respective plurality of data sources]... ")
a data collection system with a composite dataset including data of the plurality of datasets; (Katz, [0044] "FIG. 4 is a high-level flowchart illustrating preferred embodiments of the workflow process and services of VCI system 28... Internal data 30 and external data 32 are loaded into data mart 74... Data mart 74 [a data collection system] preferably includes a plurality of databases and database management systems that collectively store and analyze internal data 30 and external data 32."; [0085] "... includes internal data 30, external data 32, and integrated data based on computations of internal data 30 and external data 32 [a composite dataset including data of the plurality of datasets]... All of the data are preferably stored in relational databases in datamart 74...")
interpret the user request to produce a query executable by a dataset manager system (DMS)  managing the data collection system to retrieve data of the composite dataset from the data collection system; (Katz, [0185] "In response to direct user requests or in order to process data that are needed to satisfy user requests, applications, such as modules, in services and application server 120 query analysis database 194 and OLAP database in data application components 120."; [0044] "Data mart 74 [the data collection system] preferably includes a plurality of databases and database management systems [DMS] that collectively store and analyze internal data 30 and external data 32. [the composite dataset]")
perform a plurality of assessments using a plurality of quester modules on the data retrieved from the composite dataset, (Katz, [0045] "Analysis services 78 [a plurality of assessments] use the input of the discovered data to produce a variety of reports intended to assist the user in analyzing the discovered data."; [0053] "In accordance with preferred embodiments of the present invention, analysis services 78 performs quantitative and qualitative analysis on the data results of discovery services 76 via a plurality of algorithms. Analysis services 78 may be customized based on user-defined criteria."; [0084] "Accordingly, modules 1-N 106 in module layer 86 preferably include the following exemplary embodiments: ... Data discovery module [a plurality of quester modules]: This module preferably provides the user with access to an integrated view of pertinent information, which preferably includes internal data 30, external data 32, and integrated data based on computations of internal data 30 and external data 32. [e.g. the data retrieved from the composite dataset] ")
the plurality of assessments including a similarity assessment of similarity of the vehicle part with other vehicle parts,  (Katz, [0248] "data discovery module of module layer 86 provides access to a plurality of data (e.g., internal data 30, external data 32, integrated data based on some combination of internal data 30 and external data 32, etc.), so users may access, query, analyze and organize such data in a plurality of ways."; [0250] "... users may employ data discovery module to perform one or a plurality of the following tasks: Matching an equivalent, standard qualified part or parts [e.g. similar parts] to an internal part number from a parts/supplier database... Matching a similar internal part or parts in the parts/supplier database to an external part number [a similarity assessment of similarity]."; [0172] "BOM optimization module: ... The BOM optimization module also allows the user to optimize the BOM for cost, delivery, quality, etc., by suggesting alternative components [e.g. similar parts] for the critical components in the BOM that have improved aforementioned characteristics.")
… produce a graphical user interface; and (Katz, [0189] "Services and applications server 202 then sends the resulting data to the end user via VCI user interface 208 [a graphical user interface].")
display a report including at least the measure of appropriateness using the graphical user interface. (Katz, [0059] "Recommendation services 80 then preferably run the data through its algorithms, making a recommendation or plurality of recommendations based on the resulting data, displaying it via a generated report or the user interface of VCI system 28."; [0188] "Report server 204 receives analyzed data from analysis database 194 and OLAP server 198, and presents reports about the integrated data to the user via the web browser of VCI user interface 208."; Lindemann and Vahabli teach the measure of appropriateness.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the manufacturing system of Lindemann to incorporate the teachings of Katz by including a Value Chain Intelligence (VCI) system. Doing so would enable users to not only gain insights into their supply chain operations, but also share the data among all participants in the supply chain network. (Katz, [0010] "... Such VCI systems may be used to combine supply chain planning and execution functions with other services... enabling users to not only gain insights into their supply chain operations, but also share the data among all participants in the supply chain network.)

Lindemann and Katz do not teach, but Vahabli teaches: produce the measure of appropriateness using an evaluation of the plurality of assessments, (Vahabli, p. 1589 "To improve the surface roughness of parts fabricated using fused deposition modeling, modeling of the surface the additive manufacturing process."; Vahabli is an analogous art. p. 1590 "The model proposed in this study is able to estimate the surface roughness distribution in an FDM processed part with the appropriate process parameters [producing the measure of appropriateness]. Accordingly, a reduction in surface roughness is expected because the process parameters are optimized."; p. 1596 "The R value was 0.9507 and 0.9851 for the RBFNN and RBFNN-ICA [using two NN models / using an evaluation of the plurality of assessments] , respectively (all data set), indicating that each model can predict an Ra value close to the measured values."; Vahabli teaches using NN models on FDM fabricated parts to predict the surface quality of parts.
the plurality of assessments producing respective nominal factors, on which appropriateness of AM to manufacture the (Vahabli, p. 1594 "In developing an RBFNN model prediction of surface roughness distribution in an FDM built part, one should consider the main factors [e.g. nominal factors] involved in the creation of the rough surface. Based on former research, it was assumed that the variables of build orientation (angle), and layer thickness were the inputs..."; The NN models consider main factors (e.g. nominal factors) such as build orientation and layer thickness (appropriateness of AM to manufacture parts) as input data to the models. Lindemann teaches vehicle part.)
the measure of appropriateness including a suitability of utilizing AM to manufacture the vehicle part, (Vahabli, p. 1589 "FDM is one of the AM processes that build parts [utilizing AM to manufacture the part] of any geometry "; p. 1598 "Therefore, the proposed models can be efficiently used to predict the surface quality of a prototype, in an early stage of process planning"; In the specification [0046], the suitability of using AM to manufacture a part include part quality. Therefore, predicting the surface quality of a prototype/part is a suitability of utilizing AM to manufacture the part. Lindemann teaches vehicle part.)
the suitability indicated by a relevancy index that is a summation of the respective nominal factors from the plurality of assessments; (Vahabli, p. 1594 "... and the arithmetic mean surface roughness (Ra) was the output."; p. 1592 "Each output neuron, y, computes a simple weighted summation over the responses of the hidden neurons for a given input pattern, x."; p. 1596 "perfect fit indicates that the data should fall along a line with a slope close to 1 (45 degrees), meaning that the network output tries to be converged to the desired target values which denotes the minimum prediction error. The R value was 0.9507 and 0.9851 for the RBFNN and RBFNN-ICA, respectively (all data set), indicating that each model can predict an Ra value close to the measured values."; The output of the RBFNN model (i.e. surface roughness (Ra) values, or R value is a relevancy index) is weighted summation of input factors.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the manufacturing system of Lindemann to incorporate the teachings of Vahabli by including modeling for fabricating FDM Parts. Doing so would enable more precise planning of the additive manufacturing process. (Vahabli, p. 1589 "To improve the surface roughness of parts fabricated using fused deposition modeling, modeling of the surface roughness distribution is used before the fabrication process to enable more precise planning of the additive manufacturing process.")
Claims 8 and 15 recite substantially the same limitation as claim 1, therefore the rejection applied to claim 1 also apply to claims 8 and 15. In addition, Katz teaches: (claim 15) A computer-readable storage medium... the computer-readable storage medium being non-transitory and having computer-readable program code stored therein that in response to execution by a processor, causes a computer system to at least: (Katz, [0001] "... the present invention relates to a computer-implemented system, method and process for providing value chain intelligence and the use thereof in a Value Chain Intelligence (VCI) system is a  computer-implemented system, where a processor, non-transitory storage medium and program code are inherent).

In regard to claims 4, 11 and 18, Lindemann, Katz and Vahabli teach: The computer system of claim 1, wherein the computer system caused to receive the user request includes the computer system caused to receive the user request including (Katz, [0185] "In response to direct user requests or in order to process data that are needed to satisfy user requests, applications, such as modules, in services and application server 120 [the client application] query analysis database 194 and OLAP database in data application components 120.")
a classification of the plurality of assessments from classifications of the plurality of assessments including a first classification for routine assessments indicating a predefined selection of the plurality of assessments, or a second classification or a third classification for conditional assessments indicating a selection of the plurality of assessments based on respectively a condition or event of the vehicle part, and (Katz, [0302] "Such an event is determined to have an adverse effect on the production of laptop model 5000, which in turn has an impact on the revenues and profits of the VCI customer A. The catastrophic event [a condition or event of the part] results in a news story that appears in a news wire, a local news source, etc. (Such a story is an example of external data 32 from news source 70 and may appear in Internet source 158 or subscription database 152.)... In accordance with the present invention, VCI system 28 preferably monitors external data sources 152 and 158 for such events, and extracts with extraction modules 164 and 166 news about the event, and stores the pertinent data, such as the type of event, date, time, manufacturer's name, location of the manufacturing facility, etc., in data mart 74. Accordingly, rules engine 96 is notified of this news event. Additional data is required by VCI system 28 in order to determine if this news event can have an impact on VCI customer A.")
wherein the computer system caused to produce the measure of appropriateness (Lindemann, p. 938 "2. Assessment Phase…This screening is concluded by applying a trade-off methodology matrix (TOM)."; p. 942 "... the total List will be narrowed down to a maximum of 3 different part candidates [the measure of appropriateness]. Only these part candidates will be regarded in the second section of the matrix. ") includes the computer system caused to produce the measure of appropriateness further according to the first classification, the second classification or the third classification in the user request. (Katz, [0230] "Data may be organized in VCI user interface 208 in a plurality of relevant categories, such as parts, part families, suppliers, contracts, news [according the third classification in the user request], market offerings, etc., which preferably are accessed via a plurality of linked windows and objects. For example, pertinent data may be organized according to part families, so that when the user selects a particular part or part family from a search page, all other related information for that part or part family (such as suppliers, contracts, market offerings, etc.) are organized and displayed to the user in an accessible format. Conventional visual, audio and tactile controls and features may be implemented for the user interface design, including a plurality of tabs, buttons, rollovers, sliders, check boxes, touch screens, dialog boxes, cascading menus, pop-up windows, drop-down lists, text messages, scroll bars, status bars, and time indicators, etc. Buttons may also appear in a plurality of states, such as normal, selected, default, and unavailable [e.g. the first classification / predefined / routine, the second classification or the third classification / conditional].")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the manufacturing system of Lindemann to incorporate the teachings of Katz by including a Value Chain Intelligence (VCI) system. Doing so would enable users to not only gain insights into their supply chain operations, but also share the data among all participants in the supply chain network.

In regard to claims 5, 12 and 19, Lindemann, Katz and Vahabli teach: The computer system of claim 1, wherein the computer system caused to receive the user request includes the computer system caused to receive the user request indicating (Katz, [0185] "In response to direct user requests or in order to process data that are needed to satisfy user requests, applications, such as modules, in services and application server 120 [the client application] query analysis database 194 and OLAP database in data application components 120.")
a selection of the plurality assessments from a group including a larger plurality of assessments that are available to produce… (Katz, [0046] "Discovery services 76 also execute a plurality of functions for identifying and establishing rules, notices and alerts customized according to user-defined criteria."; [0053] "Analysis services 78 may be customized based on user-defined criteria. For instance, a client may request risk analysis, involving applications associated with analysis services 78 to provide a plurality of analyses"; [0059] "Recommendation services 80 then preferably examine the analyzed data according to user-defined criteria (such as priorities and preferences)..."; [0231] "a user implementing one or a plurality of modules 1-N 1-6 preferably has access to an integrated view of data, such as internal data 30 about contracts, external data 32 about market offerings [a selection from the user request], etc. Accordingly, the user may define the parameters for criteria important to specific tasks in each module via VCI user interface 208. Modules 1-N 106 create templates for a plurality of views of the data (i.e., tables, graphs, etc.) and display them via VCI user interface 208. The data may be organized in VCI user interface 208 around parts, suppliers, contracts, news, market offerings, etc., with the ability to move from one such view to another through links.")
the measure of appropriateness. (Lindemann, p. 938 "2. Assessment Phase…This screening is concluded by applying a trade-off methodology matrix (TOM)."; p. 942 "... the total List will be narrowed down to a maximum of 3 different part candidates [the measure of appropriateness]. Only these part candidates will be regarded in the second section of the matrix. ")


In regard to claims 22, 24 and 26, Lindemann, Katz and Vahabli teach: The computer system of claim 1, wherein the computer system is caused to produce the measure of appropriateness in which the summation is a weighted summation of the respective nominal factors from the plurality of assessments. (Vahabli, p. 1592 "Each output neuron, y, computes a simple weighted summation over the responses of the hidden neurons for a given input pattern, x." The output of the NN models is weighted summation of input/main factors.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the manufacturing system of Lindemann to incorporate the teachings of Vahabli by including modeling for fabricating FDM Parts. Doing so would enable more precise planning of the additive manufacturing process.

In regard to claims 23, 25 and 27, Lindemann, Katz and Vahabli teach: The computer system of claim 1, wherein the computer system is caused to perform the plurality of assessments including the similarity assessment in which the other  (Vahabli, p. 1594 "Because of the specific way in which it functions, the ANN must be trained with empirical data derived from identical test parts under the same experimental conditions."; p. 1590 "Most studies that focused on the surface roughness improvement were not established with empirical data using a comprehensive evaluation at the same time. So that the model estimates surface roughness at all build angle ranges (the main factor of the staircase effect that results in the creation of a rough a specific test part [e.g. other successfully AM-manufactured parts] is necessary. Therefore, a specific experimental part was manufactured so the surface roughness could be evaluated at various build angles... The RBFNN and RBFNN-ICA models were simulated for four test parts to demonstrate the improvement achieved for more specific responses in artificial neural network (ANN) modeling"; p. 1597 "Figs. 7(a) to 7(d), indicate that, for test parts with Lt of 0.254 mm, 0.3302 mm, 0.253 mm (Ltc), and 0.254 (Lta) the RBFNN-ICA gave the closest estimations to the actual values."; Lindemann teaches vehicle parts.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the manufacturing system of Lindemann to incorporate the teachings of Vahabli by including modeling for fabricating FDM Parts. Doing so would enable more precise planning of the additive manufacturing process.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann in view of Katz in view of Vahabli in further view of Bickel (US 20160096318 A1).
In regard to claims 2, 9 and 16, Lindemann teaches: … where in the computer system caused to produce the measure of appropriateness includes the computer system caused to produce the measure of appropriateness (Lindemann, p. 938 "2. Assessment Phase [an evaluation of a plurality of assessments]... The first segment of this matrix can adapted to the special needs of an industry ( e.g. space parts)."; p. 939 "The Trade-off Methodology (TOM) matrix is one of the key aspects of the part selection process. The purpose of the TOM matrix (compare figure 2 ) is a screening of parts and whether the additive manufacturing of those parts enables benefits."; p. 942 "... the total List will be narrowed down to a maximum of 3 different part candidates [the measure of appropriateness]. Only these part candidates will be regarded in the second section of the matrix.)
The computer system of claim 1, wherein the composite dataset includes at least a set of parameters for the plurality of assessments and (Katz, [0045] "Accordingly, discovery services 76 assist the user in identifying a plurality of parameters [a set of parameters] for criteria that are important to the user's tasks, so that the user can obtain necessary data for making business decisions. [for the plurality of assessments]"; "[0046] In accordance with preferred embodiments of the present invention, discovery services 76 collect data inputs from a plurality of sources for internal data 30 and for external data 32 [the composite dataset], synthesizing the data to provide support for sourcing.")
part identification information that describes vehicle parts of the vehicle including at least part numbers, (Katz, [0039] "VCI system 28 obtains and discovers a wide variety of internal and external data for particular components or other items, with the data typically originating in widely disparate forms and formats, with the data transformed and stored in a manner so as to be flexibly queried (such as by part number [part identification information], type or characteristic such as by manufacturer, memory density, speed, functional characteristics, and the like) and continuously updated, thereby enabling a more optimum strategic decision-making process."; [0086] "In accordance with the present invention, exemplary embodiments of internal data 30 used by data discovery module preferably include: Part numbers used inside an enterprise that may differ from part numbers used by a manufacturer, marketplace, etc.")
illustrated parts catalogue, and (Katz, [0108] "Class of equivalent parts for a part, plurality of parts, or family of parts... Class of upgrade parts for a part, plurality of parts, or family of parts... Standard industry categories [e.g. illustrated parts catalogue] for a part or plurality of parts... Classes of parts that are equivalent to a part or plurality of parts for the purposes of certain specified applications")
wherein the computer system caused to interpret the user request includes the computer system caused to interpret the user request to produce the query (Katz, [0185] "In response to direct user requests or in order to process data that are needed to satisfy user requests, applications, such as modules, in services and application server 120 query analysis database 194 and OLAP database in data application components 120.")
that identifies the vehicle part based on the part identification information, (Katz, [0039] "VCI system 28 obtains and discovers a wide variety of internal and external data for particular components [e.g. the vehicle part] or other items, with the data typically originating in widely disparate forms and formats, with the data transformed and stored in a manner so as to be flexibly queried (such as by part number [part identification information]...")
the query being executable by the DMS to retrieve data of the composite dataset according thereto, and (Katz, [0044] "Data mart 74 preferably includes a plurality of databases and database management systems [DMS] that collectively store and analyze internal data 30 and external data 32."; [0085] "Data discovery module provides access to this data, so that a user may access, query, [the query] analyze and organize such data in a multitude of ways."; [0185] "... in services and application server 120 query analysis database 194 and OLAP database in data application components 120."; [0189] "The stored data is made available to services and application server 202 in data application components 120. Services and applications server 202 provides a plurality of functional applications that make decisions about VCI services, such as inventory levels, demand forecasts, contract commitments, spot market analysis, etc., based on the integration of internal data 30 and external data 32 [the composite dataset.")
…using the set of parameters. (Katz, [0039] "… with the data typically originating in widely disparate forms and formats, with the data transformed and stored in a manner so as to be flexibly queried (such as by part number, type or characteristic such as by manufacturer, memory density, speed, functional characteristics, and the like) [e.g. the set of parameters] and continuously updated, thereby enabling a more optimum strategic decision-making process. ..."; [0045] "Accordingly, discovery services 76 assist the user in identifying a plurality of parameters [a set of parameters] for criteria that are important to the user's tasks, so that the user can obtain necessary data for making business decisions.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the manufacturing system of Lindemann to incorporate the teachings of Katz by including a Value Chain Intelligence (VCI) system. Doing so would enable users to not only gain insights into their supply chain operations, but also share the data among all participants in the supply chain network.
Lindemann, Katz and Vahabli do not teach, but Bickel teaches: … locations of the vehicle parts on the vehicle, and (Bickel, [0040] "The 3D object model 167 may include a plurality of object elements, regions, or portions 166 (e.g., legs, arms, a body, and a head if the object 167 is a figurine, a fuselage and wings if the object 167 is an airplane [e.g. the vehicle], a trunk and branches if the object 167 is a tree, and so on). In other cases, the object elements, regions, or portions 166 may be designated or selected by the user such as via a GUI provided on the I/O devices 154 (e.g., the user may draw boundaries between two or more regions on the 3D object model 167 to define the size, shape, and location of the object elements or regions 166 in the 3D object 167) [locations of the vehicle parts on the vehicle]."; [0041] "the memory 160 may be used to store a digital file 162 generated from the 3D object model 167 with object elements 163 associated with the elements or regions 166 (which may be set by the 3D printer interface program 156 or be defined by the user)")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified manufacturing system of Lindemann and Vahabli to incorporate the teachings of Bickel by including the predefined 'microstructure' used to form the 3D object's 

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann in view of Katz in view of Vahabli in view of Colson (US 20180094953 A1) in view of Wetzer (US 20060265261 A1) in further view of Dumoff (US 20090198509 A1).
In regard to claims 3, 10 and 17, Lindemann, Katz and Vahabli do not teach, but Colson teaches: The computer system of claim 1, wherein the computer system caused to import the plurality of datasets includes the computer system caused to import the plurality of datasets from the respective plurality of data sources including data sources for vehicle operators, (Colson, [0071] "Data can include provenance of materials, condition of raw materials, manufacture methods and materials chosen or algorithmically determined, current equipment maintenance records, conformance to specifications and adjustments of equipment, operator information including certification for equipment [vehicle (equipment) operators], materials [material manufacturers] or designs [part / equipment designers].")
vehicle manufacturers, part designers, material manufacturers, part fabricators, equipment designers/makers, (Colson, [0099] "The user accounts 424 may include data regarding users that have registered with the distributed manufacturing platform, such as customers, designers [equipment designers/makers], manufacturers [vehicle / material/ manufacturers, part fabricators], merchants shippers, payment services, reviewers, or other entities.")
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Lindemann, Katz and Vahabli to incorporate the teachings of Colson by including different ledgers and user account information. Doing so would make allow the system have access to different industry groups, businesses or organizations, and provide payment transferring in the system to designers, manufacturers, shippers, and/or other entities based upon the services. (Colson, [0070] "... multiple different ledgers may be used in connection with the platform 104. For example, different ledgers may be used for different industries (e.g., a pharmaceutical ledger, an aerospace ledger, an automotive ledger, a medical device ledger, a consumer products ledger, a military ledger, etc.), different ledgers may be used for different industry groups, different ledgers may be used for different businesses or organizations..."; [0099] "When a customer places an order (or some time thereafter), the payment module 416 may transfer payment from a financial account of the customer to financial accounts of the distributed manufacturing platform and one or more designers, manufacturers, shippers, and/or other entities, based upon the services used to fulfill the order and the terms of the purchase transaction.")
Lindemann, Katz, Vahabli and Colson do not teach, but Wetzer teaches: part suppliers, maintenance providers, repair providers, over-haulers... and retrofitters. (Wetzer, [0027] "As used herein, a maintenance provider shall include any person or business entity that performs or supports maintenance, repair, or overhaul activity (i.e., an MRO activity) for at least one item of equipment."; [0029] "In accordance with the invention, FIG. 1 shows a maintenance system 11 for managing maintenance of at least one item of equipment. The maintenance system 11 comprises one or more data sources 10 (e.g., external data sources) that communicate with a data processing system 12. The data processing system 12 cooperates with a storage device 29."; [0042] "... the financial analyzer maintenance data in the storage device 29 and... In an alternate embodiment, the supplier of labor, a supplier of consumable material and a supplier of components [part suppliers] may provide external cost data on the planned maintenance activity.";[0062] "... the data processing system 12 and the storage device 29 can support the coordination of maintenance activities (e.g., maintenance, overhaul or repair) in real time on an ongoing basis with the latest actual configuration data and the latest upgrade requirements."; [0124] "The resource allocation system 104 may facilitate communications with workers for performing maintenance. The resource allocation system 104 may also facilitate the distribution of components supplied by the supplier internally within a maintenance provider [maintenance providers, repair providers, over-haulers, retrofitters] (e.g., an MRO organization). For example, the resource allocation processing system 104 may support the logistics involved with distributing inventory of the maintenance organization internally to multiple (maintenance, repair or overhaul) facilities located in geographically disparate or widely separated regions.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Lindemann, Katz, Vahabli and Colson to incorporate the teachings of Wetzer by including resource allocation system. Doing so would insure timely and accurate provision of material, tools and the availability of workers. (Wetzer, [0027] "Accordingly, resource allocation system 104 may consider a transportation cost, freight cost, custom duties, scheduling of shipments, packaging of shipments, and other activities which are necessary to insure that timely and accurate provision of material, tools and the availability of workers.")
Lindemann, Katz, Vahabli, Colson and Wetzer do not teach, but Dumoff teaches: post-market supplier (Dumoff, [0038] "In one embodiment, methods disclosed herein may also be used by third parties for post-market monitoring or direct advertisement of their products... A satisfied customer who has a personal relationship with the service provider [post-market suppliers] may be more likely to post-market monitoring of its goods or services."; [0045] "The completed surveys are analyzed to create individual profiles for physicians. The individual profiles preferably include a measure of past patients' satisfaction, ESRV, and marketing information... The marketing information may be entered manually or imported from a database.")
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Lindemann, Katz, Vahabli, Colson and Wetzer to incorporate the teachings of Dumoff by including post-market monitoring. Doing so would improve customer satisfaction with the goods and services received and build lasting personal relationships between service providers and service purchasers. (Dumoff, [0038] "The methods described herein are designed to improve customer satisfaction with the goods and services received and build lasting personal relationships between service providers and service purchasers… In addition, satisfied customers may be more willing to consider information received from the service providers such as additional instructions for use, product warning, product updates, advertisement of related products, and so on... Additionally, the third parties may use demographic factors provided by potential service purchasers for targeted direct advertisement.")
Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are moot:
Applicant argues: (see p. 11 bottom, claim 1): “1. Hlasyszyn is Non-Analogous to the Claimed Invention… Hlasyszyn is in a Different Field of Endeavor… Hlasyszyn is generally directed to a fulfillment success prediction for product procurement. See Hlasyszyn, Abstract, Title. On the other hand, the claimed invention is directed to additive manufacturing…”

	(see p. 13 middle, claim 1): “The confidence indicator of Hlasyszyn represents a confidence level indicating how statistically confident… The relevancy index of the claimed invention is not a statistical inquiry or calculation… Instead, the relevancy index of the claimed invention is a quantitative indicator as to the suitability of additive manufacturing (AM) being used to manufacture the part. In order to determine this suitability, a plurality of assessments are performed, including a similarity assessment indicating a similarity of the vehicle part in question with other vehicle parts, an AM adaptability assessment, and a part fabrication assessment of technical capability of utilizing AM to manufacture the vehicle part. These assessments have nothing to do with a statistical indicator based on historical part procurement factors.”
Examiner answers: the arguments do not apply to the references (Vahabli) being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C./Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122